Opinion by
Cline, J.
At the trial the traffic manager of the petitioner testified that the merchandise came from various places in Nova Scotia, New Brunswick, and Quebec; that representatives of the company went into the field, contacted the suppliers in advance, and made arrangements with them as to the prices they were going to pay; and that it was on the basis of information obtained from them that the witness notified the brokers as to the prices to be used in making entry. The witness further stated that petitioner was advised by the brokers that there had been advances in value by the appraiser; that petitioner had instructed them to file appeals for reappraisement; and that the question of value was litigated over a period of years from 1939 to 1945. On the record presented it was held that the petitioner acted without intention to defraud the revenue of .the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petitions were therefore granted.